Citation Nr: 1607889	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right renal cell carcinoma, status post right nephrectomy (kidney cancer) to include as secondary to herbicide exposure and service-connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1960 to October 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.

The Board denied this claim in a January 2013 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in May 2013.

In December 2013, the Board remanded this case for further development to include obtaining a VA medical opinion.

The Board again denied this claim in a November 2014 decision.  The Veteran appealed the Board's decision to the Court.  In a JMR, the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in June 2015.  

In August 2015, the Board remanded this case for further development to include obtaining a VA medical opinion.  The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was afforded an additional VA medical opinion in October 2015.  The examiner cited three risk factors for renal cell carcinoma in the Veteran's history: tobacco use, hypertension, and acetaminophen use.  In response, the Veteran has raised a new theory of entitlement to service connection: that he was taking acetaminophen to treat his service-connected cervical and lumbar spinal disorders.  A remand is thus warranted to obtain a medical opinion regarding this new theory of entitlement.

In addition, the Board notes that the October 2015 examiner's previous opinion, dated September 2014, cited chemotherapy agents as associated with an increased risk of renal cell carcinoma.  The Veteran has argued that treatment for his prostate cancer, in addition to the cancer itself, helped to cause his renal cell carcinoma.  The VA medical opinions obtained thus far have addressed the issue of causation or aggravation by prostate cancer, but not by treatment for prostate cancer.  Although the Veteran is no longer actively pursuing this theory of entitlement, to give the appellant the full benefit of the doubt, further development is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any records of continuing treatment for kidney cancer.  The Veteran should be contacted to identify any recent treatment and provide release forms for private records.  All attempts to obtain records should be documented in the claims folder.  

2.  Obtain a VA medical opinion addressing the etiology of the Veteran's kidney cancer from a VA oncologist.  An additional physical examination is not required unless specifically requested by the reviewing oncologist.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner answer the following questions:

a) Is it at least as likely as not that the Veteran's kidney cancer was caused or aggravated (permanently worsened beyond the natural progression) by treatment for his service-connected cervical and lumbar disorders?  The examiner must specifically discuss the January 2015 examiner's statement that acetaminophen use is a risk factor for kidney cancer and the Veteran's lay contention that he took acetaminophen to treat his cervical and lumbar disorders.  

b) Is it at least as likely as not that the Veteran's kidney cancer was caused or aggravated (permanently worsened beyond the natural progression) by treatment for his service-connected prostate cancer?   The examiner must specifically discuss the September 2014 examiner's statement that chemotherapy agents are a risk factor for kidney cancer.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's kidney cancer and treatment for his service-connected disorders is identified, that should be set forth.  

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




